MAINE SUPREME JUDICIAL COURT                                      Reporter of Decisions
Decision:   2014 ME 1
Docket:     Pen-13-257
Submitted
 On Briefs: December 13, 2013
Decided:    January 9, 2014

Panel:       SAUFLEY, C.J., and ALEXANDER, LEVY, MEAD, GORMAN, and JABAR, JJ.



                                 IN RE STEVEN L.

SAUFLEY, C.J.

         [¶1] Steven L. appeals from a judgment of the Superior Court (Penobscot

County, A. Murray, J.) affirming a judgment of the District Court (Bangor,

Campbell, J.) that ordered Steven involuntarily admitted to a progressive treatment

program for one year beginning on September 7, 2012.              See 34-B M.R.S.

§§ 3801(4-A), 3873-A (2013).       On appeal, Steven raises issues related to the

application of the statute in the circumstances of his case and the sufficiency of the

evidence to support the District Court’s findings of fact. Because the issues raised

on appeal are moot due to Steven’s release from the progressive treatment

program, we dismiss the appeal.

                                I. BACKGROUND

         [¶2] On June 22, 2012, Steven L. was ordered involuntarily committed to

Acadia Hospital for a term of up to ninety days. See 34-B M.R.S. § 3864 (2013).

On August 30, the hospital’s superintendent applied to the District Court for an
2

order directing Steven’s involuntary admission to a progressive treatment program.

The application included the certificate of a doctor asserting that, as defined in

34-B M.R.S. § 3801(4-A)(B) and (C), Steven posed a substantial risk of physical

harm to others and that there was a reasonable certainty that Steven would suffer

severe physical or mental harm without an order. See 34-B M.R.S. § 3873-A(1),

(2). The application included a proposed treatment plan in a particular program.

      [¶3] The District Court (Jordan, J.) ordered a psychological examination

and scheduled a hearing for September 7, 2012. After the September 7 evidentiary

hearing, the court (Campbell, J.) found each statutorily required element, see

34-B M.R.S. § 3873-A(1)(A)-(G), and immediately ordered Steven admitted to the

progressive treatment program for twelve months.

      [¶4]   Steven appealed from this judgment to the Superior Court, see

34-B M.R.S. §§ 3864(11), 3873-A(5)(I), and the Superior Court (A. Murray, J.)

affirmed the judgment on April 23, 2013. Steven appealed to us on May 13, 2013.

The parties agree that Steven was discharged when the progressive treatment

program’s term expired on September 7, 2013, before the appendix, appellee’s

brief, and reply brief were due in the appeal before us. At no point during the

appeal process did Steven move to expedite the proceedings.
                                                                                   3

                                 II. DISCUSSION

      [¶5]   Because the term of the involuntary admission to the progressive

treatment program has expired and Steven has been discharged, “his appeal should

be dismissed as moot unless one of the exceptions to the mootness doctrine is

present.” In re Walter R., 2004 ME 77, ¶ 9, 850 A.2d 346. Three common

exceptions are (1) the collateral consequences exception, which “allows the review

of a controversy where sufficient collateral consequences result from the appealed

matter so as to justify relief”; (2) the public interest exception, which “permits

questions of great public interest to be addressed to guide the bar and public”; and

(3) an exception that “allows the review of matters that are repeatedly presented to

trial courts, but they are of such short duration that they escape appellate review.”

Id.

      [¶6] The collateral consequences exception does not apply here because the

statutes do not authorize an increase in the term of any possible future involuntary

commitment or admission to a progressive treatment program—or any other

collateral consequence—based on the existence of a prior order of involuntary

admission to a progressive treatment program.         Cf. 34-B M.R.S. § 3864(7)

(authorizing a court to order an increased term of involuntary commitment up to

one year if a person has been involuntarily committed in the past); see In re

Christopher H., 2011 ME 13, ¶ 13 n.2, 12 A.3d 64 (declining to apply the
4

collateral consequences exception because the commitment on appeal was not

Christopher’s first and could not cause potential future commitments to be longer

in duration).

      [¶7] Whether the public interest exception applies depends on “whether the

issue is private or public; whether court officials need an authoritative decision for

future proceedings; and the likelihood of the issue repeating itself in the future.” In

re Walter R., 2004 ME 77, ¶ 12, 850 A.2d 346; see also In re Christopher H., 2011
ME 13, ¶ 12, 12 A.3d 64. In involuntary commitment cases, issues regarding

statutory and constitutional interpretation, the sufficiency of the evidence, and the

admissibility of expert testimony have been held likely to be repeated such that an

opinion would provide helpful guidance in future proceedings.                   In re

Christopher H., 2011 ME 13, ¶¶ 7, 12, 12 A.3d 64; In re Walter R., 2004 ME 77,

¶ 12, 850 A.2d 346; In re Kevin C., 2004 ME 76, 850 A.2d 341.

      [¶8] Here, however, our consideration of the issues raised on appeal would

not generate meaningful authority for future decision-making, and we cannot

conclude that the narrow issues in this case are likely to repeat themselves in the

future. Cf. In re Christopher H., 2011 ME 13, ¶ 12, 12 A.3d 64; In re Walter R.,

2004 ME 77, ¶ 12, 850 A.2d 346. Although there is undoubtedly a public interest

in proceedings of this nature, the particular issues raised here relate more directly

to the private interests of an individual in unique circumstances.
                                                                                   5

        [¶9] Nor does this case present a matter that will be repeatedly presented to

trial courts and is of such short duration that it would escape appellate review. See

In re Walter R., 2004 ME 77, ¶ 9, 850 A.2d 346. The original order of admission

to the progressive treatment program was entered on September 7, 2012. More

than a year has passed since the order took effect. Steven could have moved to

expedite the appeals given the clearly looming issue of mootness, but he did not do

so. In such circumstances, we will not overlook the mootness of the appeal to

reach its merits.

        The entry is:

                           Appeal dismissed.



On the briefs:

        Joseph P. Belisle, Esq., Bangor, for appellant Stephen L.

        Janet T. Mills, Attorney General, and Janine A. Raquet, Asst. Atty. Gen.,
        Office of the Attorney General, Augusta, for appellee Dorothea Dix
        Psychiatric Center



Penobscot County Superior Court docket number AP-2012-23
FOR CLERK REFERENCE ONLY